            Case 5:18-cv-00583-SLP Document 50 Filed 08/16/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA

DORRET FRANCIS, ANTHONY
KENNEDY, and CHRISTINE PEARCE,
on behalf of themselves and all others
similarly situated,

                Plaintiffs,                     Case No.: 5:18-cv-00583-SLP

       v.

APEX USA, INC.; HOTELMACHER,
LLC, dba HOLIDAY INN EXPRESS;
SONTAG, INC. dba HAMPTON INN
CLINTON; STEAKMACHER, LLC, dba
MONTANA MIKE’S STEAKHOUSE;
SCHUMACHER INVESTMENTS, LLC,
dba WATER ZOO INDOOR WATER
PARK; WALTER SCHUMACHER; and
CAROLYN SCHUMACHER,

                Defendants.

                        JOINT MOTION FOR ENTRY OF
                  PROTECTIVE ORDER PURSUANT TO RULE 26(c)

                Plaintiffs Dorret Francis, Anthony Kennedy, and Christine Pearce and

Defendants Apex USA, Inc., Hotelmacher LLC, Sontag, Inc., Steakmacher, LLC,

Schumacher Investments, LLC, Walter Schumacher, and Carolyn Schumacher

respectfully move this Court to enter a protective order pursuant to Federal Rule of Civil

Procedure 26(c) designating certain discovery materials as confidential. In support of

this motion, the parties state as follows:
         Case 5:18-cv-00583-SLP Document 50 Filed 08/16/19 Page 2 of 3




              1.     The parties and third parties may have confidential or proprietary

information within their possession, custody or control that is relevant to the claims and

defenses involved in this case.

              2.     The parties have conferred in good faith about a protective order

related to discovery materials and agree to the terms of the proposed order.

              3.     The proposed Protective Order is being submitted

contemporaneously to the Court in accordance with the instructions set forth in Section

II.G. of the Electronic Filing for Civil and Criminal Cases Policies & Procedures Manual

for the United States District Court, Western District of Oklahoma.

              WHEREFORE, the parties respectfully request that this Court enter the

proposed Protective Order.

 Dated: August 16, 2019                          Respectfully Submitted,

 /s/ Catherine Fisher                            /s/ C. Eric Shephard
 Brady Henderson (OBA #21212)                    (signed by filing attorney with permission)
 AMERICAN CIVIL LIBERTIES UNION                  Kevin R. Donelson, OBA No. 12647
 P.O. Box 1626                                   C. Eric Shephard, OBA No. 22299
 Oklahoma City, OK 73101                         Fellers, Snider, Blankenship, Bailey &
 Telephone: (405) 525-3831                       Tippens, PC
 Facsimile: (405) 524-2296                       100 N. Broadway Ave., Suite 1700
 Email:         bhenderson@acluok.org            Oklahoma City, OK 73102
                                                 Telephone: (405) 232-0621
 Carole Vigne, Pro Hac Vice                      Facsimile: (405) 232-9659
 LEGAL AID AT WORK                               Email: kdonelson@fellerssnider.com
 180 Montgomery Street, Suite 600                        eshephard@fellerssnider.com
 San Francisco, CA 94104
 Telephone: (415) 864-8848                       Attorneys for Defendants
 Facsimile: (415) 593-0096
 Emails:      cvigne@legalaidatwork.org




                                             2
        Case 5:18-cv-00583-SLP Document 50 Filed 08/16/19 Page 3 of 3




Eben Colby, Pro Hac Vice
Catherine Fisher, Pro Hac Vice
Isaac Saidel-Goley, Pro Hac Vice
500 Boylston Street, 23rd Floor
Boston, MA 02116
Telephone: (617) 573-4800
Facsimile: (617) 573-4822
Emails: Eben.Colby@probonolaw.com
       Catherine.Fisher@probonolaw.com
       Isaac.Saidel-Goley@probonolaw.com

Christopher J. Willett, Pro Hac Vice
Caitlin Boehne, Pro Hac Vice
Rebecca Eisenbrey, Pro Hac Vice
EQUAL JUSTICE CENTER
510 Congress Ave., Ste. 206
Austin, Texas 78704
Telephone: (512) 474-0007
Facsimile: (512) 474-0008
Emails: cwillett@equaljusticecenter.org
         cboehne@equaljusticecenter.org
        reisenbrey@equaljusticecenter.org

Attorneys for Plaintiffs




                                            3
